Citation Nr: 0829062	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-11 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
40 percent for lumbar spondylolysis with associated L5-S1 
herniated nucleus pulpous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from August 2001 to 
July 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDING OF FACT

The veteran's lumbar spine disorder is manifested by severe 
limitation of motion with forward flexion limited to no more 
than 30 degrees, with some additional loss of motion due to 
pain; there is no evidence of incoordination, weakness of the 
lumbar spine, ankylosis, or associated neurological 
disabilities that would warrant a separate compensable 
evaluation, nor is there evidence of incapacitating episodes 
having a total duration of six weeks in a twelve-month 
period.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for lumbar spondylolysis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293 and 5295 (2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5243, General Rating Formula for 
Diseases and Injuries of the Spine (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received proper notification 
through September 2003 and July 2004 notice letters.  These 
notice letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by her, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
She was specifically told that it was her responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised her what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  However, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's claim.  Therefore, any questions as to the 
appropriate effective date to be assigned have been rendered 
moot, and the absence of notice regarding this element should 
not prevent a Board decision.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  See also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the G.V. 
Montgomery VA Medical Center (VAMC) have also been obtained.  
The veteran has not identified any additional records that 
should be obtained prior to a decision.  She was afforded VA 
examinations in June 2004 and October 2005.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.




Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The veteran's lower spine disorder is rated under Diagnostic 
Code 5243 for intervertebral disc syndrome.  Initially, the 
Board observes that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  The amendment affected general 
diseases of the spine and became effective September 26, 
2003.  68 Fed. Reg. 51,454 (Aug. 27,  2003).  Because these 
changes took effect during the pendency of the veteran's 
appeal, both the former and revised criteria will be 
considered in evaluating the veteran's service-connected low 
back disability.  However, application of the new criteria 
prior to the effective date of the amended regulation is not 
allowed.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002). 

With respect to these regulatory amendments, an October 2004 
statement of the case provided the veteran with the rating 
criteria in effect for lumbar spine disabilities prior to 
September 26, 2003, and the General Rating Formula for 
Disease and Injuries of the Spine.  Moreover, the RO 
considered the veteran's service-connected back disability 
under all applicable sets of regulations in October 2004 
readjudication.  Therefore, there is no prejudice in the 
Board considering the regulation changes in adjudicating the 
veteran's increased rating claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993). 

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  A maximum evaluation of 40 
percent was assigned for severe limitation of motion of the 
lumbar spine.

Also prior to September 26, 2003, lumbosacral strain was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.17a, Diagnostic Code 5295 (2003).  The highest 
available schedular evaluation, 40 percent, was warranted 
where the condition was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.

Intervertebral disc syndrome (either preoperatively or 
postoperatively), rated under Diagnostic Code 5293, is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The criteria contained in Diagnostic Code 5293 
provides for a 40 percent evaluation where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is assigned when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a,  
Diagnostic Code 5293, Note (1) (2003).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id. Note (2).  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. Note 
(3). 

Effective from September 26, 2003, disabilities of the 
cervical and thoracolumbar spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).  The Formula provides the following ratings, in 
relevant part:

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation contemplates unfavorable ankylosis of the entire 
thoracolumbar spine, whereas a maximum 100 percent evaluation 
is assigned when there is unfavorable ankylosis of the entire 
spine.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as "a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension".  See id., Note (5).  These criteria 
are to be applied irrespective of whether there are symptoms 
such as pain (whether or nor it radiates), stiffness, or 
aching in the affected area of the spine, id., and they "are 
meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when  
there is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).  There are higher ratings 
available under the General Formula; however, they require 
proof of ankylosis, which is not present in the instant case.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).

Notes appended to the new General Rating Formula for Diseases 
and Injuries of the Spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left  
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id.  
Ranges of motion are to be rounded to the nearest five 
degrees.  Id., Note (4).  Separate disability ratings are to 
be given for the thoracolumbar and cervical spine segments.  
Id., Note (6).  Although the criteria under the prior 
Diagnostic Code 5292 are less defined and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of  
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometry.  See supplementary information, 67  
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-2003 regulations did not define normal range of motion 
for the spine, the current definition is based on medical 
guidelines in existence since 1984.  Therefore, there is no 
inconsistency in applying the current ranges of motion to 
rating spine disabilities under the old criteria. 

Having considered the evidence of record under both the 
former and new rating criteria, the Board finds that the 
veteran is not entitled to an evaluation in excess of 40 
percent for her lower spine disorder.  In this regard, the 
Board notes that the veteran's thoracolumbar spine disorder 
was manifested during the appeal period by subjective 
complaints of pain, difficulty standing and sitting, 
fatigability and decreased range of motion.  In addition, 
there is objective evidence of painful motion, tenderness and 
severe limitation of motion of the thoracolumbar spine.  
There is no evidence, however, of ankylosis of the 
thoracolumbar spine or the entire spine, nor is there 
evidence of compensable neurologic abnormalities or 
incapacitating episodes having a total duration of at least 
six weeks during a twelve-month period.

Initially, the Board observes that the veteran is currently 
assigned the highest possible evaluation for limitation of 
motion of the lumbar spine, under both the new and old 
criteria.  As such, a discussion of range of motion testing 
is unnecessary.  The Board also notes that a higher 
evaluation is not warranted under the General Rating Formula 
or former Diagnostic Codes 5286 and 5289, as there is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine or entire spine.

The Board has also considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
under Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome.  However, the Board finds that a higher rating is 
not warranted.  In this regard, there is no evidence of 
incapacitating episodes having a total duration of at least 
six weeks in a twelve-month period.  The Board acknowledges 
that the veteran has asserted that she suffers from 
incapacitating episodes on average once or twice per month.  
See DRO Hearing transcript at 3.  However, the Board notes 
that the veteran also stated that she has not been prescribed 
bed rest by a physician.  In addition, the June 2004 VA 
examination report notes specifically that the veteran had 
not been hospitalized or put at bed rest over the previous 
year.  As such, the Board finds that the veteran has not 
suffered incapacitating episodes as defined by 38 C.F.R. 
§ 4.71a, and an evaluation in excess of 40 percent is not 
warranted under Diagnostic Code 5243.

The Board has also considered whether a separate evaluation 
for neurological disability is warranted.  In this regard, 
the Board notes that the veteran has complained of radiating 
pain through her lower extremities.  In addition, January and 
March 2004 VA treatment records indicate somewhat diminished 
deep tendon reflexes of 1+ bilaterally.  However, the Board 
observes that the evidence of record does not contain a 
diagnosis lumbar radiculopathy.  In addition, the June 2004 
and October 2005 VA examinations as well as a December 2003 
physical examination indicate the veteran has normal deep 
tendon reflexes of 2+.  No other muscular reflex 
abnormalities or impairment of motor strength are indicated.  
Finally, there is no evidence of record that the veteran 
suffers from bowel or bladder impairment.  Thus, the Board 
finds that a separate evaluation for neurological disability 
is not warranted.

As a final matter, the Board has contemplated whether the 
case should be referred for extra-schedular consideration.  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's service-connected lumbar 
spine disability presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  While the veteran contends that 
her lumbar spine disorder prevents her from maintaining 
gainful employment, the Board observes that she is currently 
employed in the collections department of a hospital.  As 
such, the Board finds that the veteran's lumbar spine 
disorder does not result in a marked functional impairment in 
a way or to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2007).  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An initial evaluation in excess of 40 percent for lumbar 
spondylolysis with associated L5-S1 herniated nucleus pulpous 
is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


